TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00403-CV



                         Rodger Pierce a/k/a Roger Pierce, Appellant

                                                 v.

                 Mark Edwards d/b/a The Austin Edwards Company and
                The Austin Edwards Construction Company et al., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
       NO. GN504202, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Rodger Pierce a/k/a Roger Pierce has filed an unopposed motion seeking

dismissal of his appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: August 17, 2007